DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments 
Claims 1-20 are pending. 
Applicant only made amendments to claim 11.
This is a final office action with respect to Applicant amendments filed 3/03/2021.

Response to Amendments 
	With respect to Applicant’s amendment to claim 11, Examiner withdraws 35 USC 112b rejection. 

Response to Arguments
Applicant's arguments filed 03/03/2021 with respect to 35 USC 101 and 112 have been fully considered but they are not persuasive. The rejections are maintained. 

35 USC 112
	Applicant argues on page 1-2

	Specifically, the OA rejected these claims, arguing that "[c]laims 1, 2, 4, and 16 state various 'database commands.' These terms are not described in the specification." Applicant respectfully disagrees. As is known in the art, a database query is executed via one or more database commands. The specification clearly discloses such database queries in at least: paragraphs [0048] (e.g., " ... processor 380 obtains, such as by querying the relevant computing devices or by receiving the data from the server 302…
	From these passages, it becomes clear that the "claim(s) contains subject matter ...described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor ... at the time the application was filed, had possession of the claimed invention" (emphasis added), and Applicant respectfully requests that the rejection be removed, and that the pending claims be allowed.

	Examiner respectfully disagrees

	The claimed limitations are not seen in the specification. For example the limitation of “a first database command, selecting the examination candidate user profile” is not seen anywhere in the specification.  In addition, para 0048 is not clear that database commands are used for selecting the examination candidate profile.  The claimed language is not consistent with the specification. 
	Applicant argues possession of the claimed invention, but with respect to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Examiner suggests amending the claims to state the databases are being “queried” and not stating database commands. 

35 USC 101
Applicant argues on page 2

	Specifically, the OA twice quotes the phrase "with this guidance in mind ... “(emphasis added) As is made clear in the previous response, "this guidance" refers to "the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG)." However, the OA is completely silent regarding the 2019 PEG (as well as the October 2019 update, referenced below)… the Examiner has failed to "take note of the applicant's argument and answer the substance of it" as required by MPEP § 707.07(f).

	Examiner respectfully disagrees. 
	
The Examiner is not silent on the 2019 PEG. It is clear the Examiner used this analysis when rejecting claims under 35 USC 101 by calling out steps 2A-1, 2A-2 and even analyzing with respect to a “practical application” which are clearly stated in the OA. In addition, Applicant relies on the Example 37, and the Examiner clearly pointed 

	Applicant argues on page 3
	
The processor and GUI (i.e. computer environment automatically performing steps) are invoked as a tool to implement instructions of the abstract idea." As a preliminary matter, the Examiner offers nothing more than a conclusory statement, and offers no analysis or evidence of the "abstract idea" referred to above, thereby failing to complete step 2A of the analysis, as required in a patent eligibility analysis. The Examiner further fails to offer any authority establishing that "a processor and GUI being invoked as a tool to implement instructions of an abstract idea" is not patent eligible.
	
Examiner respectfully disagrees. 
	
The Examiner is clear in providing reasoning, because the Examiner has stated the processor and GUI ((i.e. computer environment automatically performing steps) invoked as a tool to implement instructions of the abstract idea. Examiner has clearly provided reasoning for abstract idea as stated in the OA these limitations, as drafted, are a process that, under its broadest reasonable interpretations cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. The steps also relate to managing proctors with respect to candidate users which falls under the abstract idea groupings of certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people).

	
Applicant argues on page 4

	Regarding the Examiner's first argument, the Examiner openly admits that "the disclosure reflected in the claims . . . improve[ s a] test taking experience." This is critical, because the Examiner has openly admitted within the record, both: 1) an improvement, and 2) that the claims reflect the improvement in the specification. This is significant, because by ignoring the arguments based on the October 2019 update, the Examiner has failed to address the following highlighted points, previously quoted in the previous response: "the specification should be evaluated to determine if the disclosure provides sufficient details [and] describe the invention such that the improvement would be apparent to one of skill in the art ... [ s ]econd, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement . ... The claim itself does not need to explicitly recite the improvement described in the specification."

	Examiner respectfully disagrees. 

McRO which is not analogous to the claimed invention. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each key frame, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set key frames and setting those key frames.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, 4, and 16 state various “database commands.” These terms are not described in the specification. Claims 3, 5-15, and 17-20 are also rejected because they do not cure the deficiency. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG)), claims 1-20 are directed to the statutory category of system.
2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 4 and 16 recite the limitations of  
    PNG
    media_image1.png
    749
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    278
    611
    media_image2.png
    Greyscale


These limitations, as drafted, are a process that, under its broadest reasonable interpretations cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. The steps also relate to managing proctors with respect to candidate users which falls under the abstract idea groupings of certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components.  The mere nominal recitations of generic computer components such system, database, network, server, computing device, processor, client device and GUI does not take the limitation out of the mental process and certain methods of organizing human activity grouping. 

2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of system, database, network, server, computing device, processor, client device and GUI. These components are recited at a high level of generality, and merely automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


	Regarding step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1, 4, and 16 recite
system, database, network, server, computing device, processor, computing device, and GUI.
Claims 1 and 4 state client device
Claim 3, 5, 9, 12, 15, and 17 recite platform
Claim 4 states proctor registry, proctor manager
Claim 9 states compensation processor
Claim 12 states proctor pool
Claim 15 states proctor queue
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in ¶0033 and 0036.  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUSTAFA IQBAL/Examiner, Art Unit 3683       
                                                                                                                                                                                                 /ALAN S MILLER/Primary Examiner, Art Unit 3683